Case 2:17-cr-20455-NGE-APP ECF No. 34, PageID.137 Filed 04/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 17-cr-20455
v.                                                      Honorable Nancy G. Edmunds


LEONARD GOLDSBY,
       Defendant.
_______________________________/

               ORDER DENYING DEFENDANT’S LETTER REQUEST [31]

       Defendant Leonard Goldsby is currently in the custody of the Bureau of Prisons

(“BOP”) serving a 48-month term of imprisonment imposed in this case. The matter is

before the Court on Defendant’s letter request. (ECF No. 31.) Defendant requests that

the Court forward to him copies of the docket sheet, sentencing transcript, plea

agreement, and judgment filed in this case. But the Court is not required to provide

transcripts to a defendant before he has asserted a facially viable claim. United States v.

Goston, Case No. 15-cr-20694, 2018 U.S. Dist. LEXIS 230566, at *2 (E.D. Mich. Nov. 8,

2018); See also 28 U.S.C. § 753(f) (identifying circumstances under which a petitioner

may be entitled to transcripts paid for by the United States). Because Defendant has no

pending collateral attack, appeal, or motion to vacate pending, he is not entitled to free

transcripts or court documentation.

       If he so choses, Defendant may purchase the documentation he seeks for a fee.

Per Local Rule 80.1, “[a]ll requests for transcripts from any proceeding held in the United




                                            1
Case 2:17-cr-20455-NGE-APP ECF No. 34, PageID.138 Filed 04/03/21 Page 2 of 2




States District Court for the Eastern District of Michigan shall be in writing and addressed

to the court reporter for the District Judge before whom the matter was heard.”

       For the foregoing reasons, Defendant’s letter request is DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: April 3, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 3, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             2
